Per Curiam:

Upon the application of the plaintiff to have the judgment rendered in this court corrected (ante, p.681), we find, upon an examination of the record, that the facts of the case were found by the court below. Upon those facts the judgment of that court, as to the assessments for the improvement of Third, Fifth, and Tenth streets, was reversed. Under §559 of the code, the motion to correct the judgment of this court will be allowed, and the court below will be directed to render judgment upon the facts found by it in favor of the plaintiff and against the defendants for an injunction against the collection of the assessments on the streets above named.